DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 11-14, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 11-13, 16, and 19 of U.S. Patent No. 11,232,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim describes the step of acquiring the signals used in both claims, causing this step to be necessary and obvious to acquire to use.
Current Claims
Patented Claims
1. A pixel driving method, comprising: 
acquiring a pixel signal of each unit pixel in a pixel block; 
acquiring a first average pixel signal of the pixel block based on the pixel signal of each of the unit pixels in the pixel block; 
if a signal determination interval corresponding to the first average pixel signal is a first-type interval, determining that the pixel signal of the pixel block meets a first condition, wherein the signal determination interval comprises the first-type interval, and the first condition is configured to represent the graininess of the pixel block during display; and 
if determining that the pixel signal of the pixel block meets the first condition, loading first-type gray-scale signals to a part of unit pixels of the pixel block and loading second-type gray-scale signals to the remaining unit pixels of the pixel block based on a preset rule, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals.  
1. A pixel driving method, comprising: acquiring a pixel signal of each unit pixel in a pixel block; determining whether the pixel signal of the pixel block meets a first condition according to the pixel signal of each of the unit pixels and a signal determination interval, wherein the first condition is configured to represent the graininess of the pixel block during display; and if determining that the pixel signal of the pixel block meets the first condition, loading first-type gray-scale signals to a part of unit pixels in the pixel block and loading second-type gray-scale signals to the remaining unit pixels based on a preset rule, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals.
4. The pixel driving method according to claim 2, wherein the step of acquiring the first-type gray-scale signal and the second-type gray-scale signal comprises: 
if determining that the pixel signal of the pixel block meets the first condition, acquiring an average pixel signal of each of the second grouping units in the pixel block, wherein the second grouping unit comprises four adjacent unit pixels, and no same unit pixel exists in each of the second grouping units; and 
acquiring the first-type gray-scale signal and the second-type gray-scale signal corresponding to the average pixel signal of each of the second grouping units by looking up a table.  
4. The pixel driving method according to claim 1, wherein the step of acquiring the first-type gray-scale signal and the second-type gray-scale signal comprises: if determining that the pixel signal of the pixel block meets the first condition, acquiring an average pixel signal of each second grouping units in the pixel block, wherein the second grouping units comprise four adjacent unit pixels, and no same unit pixel exists in each of the second grouping units; and acquiring the first-type gray-scale signal and the second-type gray-scale signal corresponding to the average pixel signal of each of the second grouping units by looking up a table.
5. The pixel driving method according to claim 2, wherein the step of acquiring the first-type gray-scale signal and the second-type gray-scale signal comprises: 
if determining that the pixel signal of the pixel block does not meet the first condition, 
acquiring an average pixel signal of each of the first grouping units in the pixel block; and acquiring the first-type gray-scale signal and the second-type gray-scale signal corresponding to the average pixel signal of each of the first grouping units by looking up a table.  
5. The pixel driving method according to claim 3, wherein the step of acquiring the first-type gray-scale signal and the second-type gray-scale signal comprises: if determining that the pixel signal of the pixel block meets the first condition, acquiring an average pixel signal of each second grouping units in the pixel block, wherein the second grouping units comprise four adjacent unit pixels, and no same unit pixel exists in each of the second grouping units; and acquiring the first-type gray-scale signal and the second-type gray-scale signal corresponding to the average pixel signal of each of the second grouping units by looking up a table.
11. The pixel driving method according to claim 1, wherein before the step of acquiring a pixel signal of each unit pixel in a pixel block, further comprising: 
loading a group of initial high and initial low gray-scale signals respectively to unit pixels in the first grouping unit of the pixel block, wherein the first grouping unit comprises two adjacent unit pixels, and no same unit pixel exists in each of the first grouping units.  

11. The pixel driving method according to claim 1, wherein before the step of acquiring a pixel signal of each unit pixel in a pixel block, further comprising: loading a group of initial high and initial low gray-scale signals respectively to unit pixels in the first grouping unit of the pixel block, wherein the first grouping unit comprises two adjacent unit pixels, and no same unit pixel exists in each of the first grouping units.
12. The pixel driving method according to claim 2, wherein before the step of acquiring a pixel signal of each unit pixel in a pixel block, further comprising: 
loading a group of initial high and initial low gray-scale signals respectively to unit pixels in the first grouping unit of the pixel block, wherein the first grouping unit comprises two adjacent unit pixels, and no same unit pixel exists in each of the first grouping units.  
11. The pixel driving method according to claim 1, wherein before the step of acquiring a pixel signal of each unit pixel in a pixel block, further comprising: loading a group of initial high and initial low gray-scale signals respectively to unit pixels in the first grouping unit of the pixel block, wherein the first grouping unit comprises two adjacent unit pixels, and no same unit pixel exists in each of the first grouping units.
13. A pixel driving apparatus, comprising: 
a pixel signal acquisition circuit configured to acquire a pixel signal of each unit pixel in a pixel block; 
an average pixel signal acquisition circuit configured to acquire a first average pixel signal of the pixel block based on the pixel signal of each of the unit pixels in the pixel block; 
a graininess determination circuit configured to determine that the pixel signal of the pixel block meets a first condition when a signal determination interval corresponding to the first average pixel signal is a first-type interval, wherein the signal determination interval comprises the first-type interval, and the first condition is configured to represent the graininess of the pixel block during display; and 
a driving signal loading circuit configured to load first-type gray-scale signals to a part of unit pixels of the pixel block and loading second-type gray-scale signals to the remaining unit pixels of the pixel block based on a preset rule when determining that the pixel signal of the pixel block meets the first condition, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals.  

12. A pixel driving apparatus, comprising: a pixel signal acquisition circuit configured to acquire a pixel signal of each unit pixel in a pixel block; a graininess determination circuit configured to determine whether the pixel signal of the pixel block meets a first condition according to the pixel signal of each unit pixel and a signal determination interval, wherein the first condition is configured to represent the graininess of the pixel block during display; and a driving signal loading circuit configured to load first-type gray-scale signals to a part of unit pixels of the pixel block and loading second-type gray-scale signals to the remaining unit pixels of the pixel block based on a preset rule when determining that the pixel signal of the pixel block meets the first condition, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals.
14. A computer device comprising a memory having computer-readable instructions stored therein and one or more processors, wherein the computer-readable instructions, when executed by the one or more processors, cause the one or more processors to perform the steps of: acquiring a pixel signal of each unit pixel in a pixel block; acquiring a first average pixel signal of the pixel block based on the pixel signal of each of the unit pixels in the pixel block; if a signal determination interval corresponding to the first average pixel signal is a first-type interval, determining that the pixel signal of the pixel block meets a first condition, wherein the signal determination interval comprises the first-type interval, and the first condition is configured to represent the graininess of the pixel block during display; and if determining that the pixel signal of the pixel block meets the first condition, loading first-type gray-scale signals to a part of unit pixels of the pixel block and loading second-type gray-scale signals to the remaining unit pixels of the pixel block based on a preset rule, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals.
13. A computer device, comprising a memory having computer-readable instructions stored therein and one or more processors, wherein the computer-readable instructions, when executed by the one or more processors, cause the one or more processors to perform the steps of: acquiring a pixel signal of each unit pixel in a pixel block; determining whether the pixel signal of the pixel block meets a first condition according to the pixel signal of each of the unit pixels and a signal determination interval, wherein the first condition is configured to represent the graininess of the pixel block during display; and if determining that the pixel signal of the pixel block meets the first condition, loading first-type gray-scale signals to a part of unit pixels in the pixel block and loading second-type gray-scale signals to the remaining unit pixels based on a preset rule, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals.
16. The computer device of claim 14, wherein the processor, when executing the computer readable instructions, further performs the steps of: 
if determining that the pixel signal of the pixel block meets the first condition, acquiring an average pixel signal of each second grouping unit in the pixel block, wherein the second grouping unit comprises four adjacent unit pixels, and no same unit pixel exists in each second grouping unit; and 
acquiring the first-type gray-scale signal and the second-type gray-scale signal corresponding to the average pixel signal of each of the second grouping units by looking up a table.  

16. The computer device of claim 13, wherein the processor, when executing the computer readable instructions, further performs the steps of: if determining that the pixel signal of the pixel block meets the first condition, acquiring an average pixel signal of each second grouping units in the pixel block, wherein the second grouping units comprise four adjacent unit pixels, and no same unit pixel exists in each of the second grouping units; and acquiring the first-type gray-scale signal and the second-type gray-scale signal corresponding to the average pixel signal of each of the second grouping units by looking up a table.
19. The computer device of claim 15, wherein the processor, when executing the computer readable instructions, further performs the steps of: 
loading the first-type gray-scale signals to three green sub-pixels in each of the second grouping units and loading the second-type gray-scale signal to the remaining one green sub-pixel.  
19. The computer device of claim 16, wherein the processor, when executing the computer readable instructions, further performs the steps of: if determining that the pixel signal of the pixel block meets the first condition, loading first-type gray-scale signals to three red sub-pixels of each of the second grouping units and loading second-type gray-scale signal to the remaining one red sub-pixel.


Allowable Subject Matter
Claims 2-3, 6-10, 15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, taken individually or in combination teaches 
in claim 1 “if a signal determination interval corresponding to the first average pixel signal is a first-type interval, determining that the pixel signal of the pixel block meets a first condition, wherein the signal determination interval comprises the first-type interval, and the first condition is configured to represent the graininess of the pixel block during display; and 
if determining that the pixel signal of the pixel block meets the first condition, loading first-type gray-scale signals to a part of unit pixels of the pixel block and loading second-type gray-scale signals to the remaining unit pixels of the pixel block based on a preset rule, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals” and 
in claim 13 “a graininess determination circuit configured to determine that the pixel signal of the pixel block meets a first condition when a signal determination interval corresponding to the first average pixel signal is a first-type interval, wherein the signal determination interval comprises the first-type interval, and the first condition is configured to represent the graininess of the pixel block during display; and 
a driving signal loading circuit configured to load first-type gray-scale signals to a part of unit pixels of the pixel block and loading second-type gray-scale signals to the remaining unit pixels of the pixel block based on a preset rule when determining that the pixel signal of the pixel block meets the first condition, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals” and 
in claim 14 “if a signal determination interval corresponding to the first average pixel signal is a first-type interval, determining that the pixel signal of the pixel block meets a first condition, wherein the signal determination interval comprises the first-type interval, and the first condition is configured to represent the graininess of the pixel block during display; and 
if determining that the pixel signal of the pixel block meets the first condition, loading first-type gray-scale signals to a part of unit pixels of the pixel block and loading second-type gray-scale signals to the remaining unit pixels of the pixel block based on a preset rule, wherein the first-type gray-scale signals are not equal to the corresponding second-type gray-scale signals” as recited. Claims 2-3, 6-10, 15, 17-18, and 20 are objected to as being dependent on a rejected base claim but including these limitations. The closest prior art is made of record in the attached notice of references cited and each teach similar pixel driving without the details recited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627